DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein for each rigid connecting plate, both the first connecting segment and the free-end section of the second connecting segment comprise first recesses, and the rigid base plate comprises first protrusions for being inserted into and meshing with the first recesses such that the rigid connecting plate is fixedly connected to the rigid base plate; for each rigid connecting plate, the first connecting segment and the free-end section of the second connecting segment are embedded in the rigid base plate such that the rigid connecting plate is fixedly connected to the rigid base plate; and the rigid base plate comprises two positioning grooves each having a shape matching with that of each rigid connecting plate, each positioning groove extends in the height direction of the composite end plate, and each rigid connecting plate is inserted into a groove along the height direction, and the first protrusion protrudes toward the positioning groove in the thickness direction, and in the thickness direction, a clearance gap is preformed between a surface of the positioning groove opposing to the first protrusion and a tip of the first protrusion.  Applicant teaches that it improves connection stability of the rigid base plate and the rigid connecting plate, such that the composite end plate can bear larger expansion forces resulted from the battery expansion and it is possible to improve overall structural reliability of the battery module; and when the rigid connecting plate is pressed into the positioning groove of the rigid base plate, a portion of the rigid connecting plate without the first recesses can smoothly pass through the clearance gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724